Citation Nr: 0837379	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-26 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim of entitlement to a disability 
rating in excess of 50 percent for PTSD.  By an August 2007 
rating decision, the RO increased the disability rating for 
the veteran's PTSD from 50 to 70 percent disabling, effective 
June 7, 2004, the date that his claim for an increased rating 
was received.  In June 2008, the veteran testified before the 
Board at a hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran alleges that his PTSD is more severe than the 
current 70 percent rating reflects.  Specifically, the 
veteran contends that since the most recent VA psychiatric 
examination July 2007, he is more isolative, irritable, and 
hypervigilant than he was at the time of the examination.  
The veteran also asserts that he has had more difficulty 
concentrating, and that he has since become unable to work as 
a result of his PTSD.  He no longer has any interest in 
social activities, and his relationships with his children 
and spouse have become more strained.  He asserts that his 
disability results in major impairment in social and 
occupational functioning, meriting an increased rating of 100 
percent.

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
veteran's last VA examination is not necessarily stale, the 
veteran has indicated that his condition has worsened since 
the date of the latest examination.  Because there may have 
been a significant change in the veteran's condition, a new 
examination is in order.  

Additionally, because the most recent clinical records of 
record are dated in June 2007, and the veteran has indicated 
that he has continued to receive regular treatment for PTSD 
since that time, the Board finds that there are additional VA 
treatment records pertinent to this claim that are 
outstanding.  Because these may include records that are 
pertinent to the veteran's claim, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA 
facility in Palo Alto, California, 
dated from June 2007 to the present.

2.  After the above-requested records 
have been associated with the claims 
file, schedule the veteran for a 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
indicate in the report of examination 
that the claims file was reviewed.  All 
signs and symptoms of the service-
connected psychiatric disorder should 
be reported in detail.  The examiner 
should also describe the impact of the 
veteran's psychiatric disorder on his 
occupational and social functioning, 
and specifically opine as to whether 
the veteran's PTSD renders him 
unemployable.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim of 
entitlement to an increased rating for 
PTSD.  If action remains adverse, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




